Citation Nr: 1302828	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral sensorineural hearing loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for a rating in excess of 40 percent for bilateral sensorineural hearing loss.

In September 2012, the RO notified the Veteran that he had been scheduled for his requested video-conference hearing before a Veterans Law Judge of the Board in December 2012.  Subsequently, by correspondence dated later in September 2012, the Veteran indicated that he did not wish to have a hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2012).

In January 2013, the Board granted a motion, filed by the Veteran's representative, to advance the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2012). 

In the present case, the Veteran has indicated on multiple occasions that he has received treatment for his service-connected bilateral hearing loss at the VA Medical Centers (VAMCs) in Kansas City, Missouri, and Fayetteville, Arkansas.  See, e.g., VA Form 21-4142, dated April 2010 (wherein the Veteran indicated that the Kansas City VAMC had provided most or all of his hearing aids since he moved to Arkansas); Audiology C&P History Interview, dated April 2010 (wherein he indicated that he had received treatment for hearing problems at the Kansas City VAMC in "1992 and later," and was receiving relevant treatment at the Fayetteville VAMC "to present"; VA Form 21-4142, dated May 2010 (wherein he listed both VAMCs as sources of relevant evidence); and VA Form 9, received January 2011 (wherein he asked that VA check "all records from 1993 to 2011" at the VAMCs in Kansas City and Fayetteville).

Presently, the only relevant treatment reports of record from the Kansas City VAMC consist of a May 1996 hearing aid evaluation, and clinical notes dated in July 1996 and August 1996.  Those records were obtained in 1997, in connection with a prior claim for increased rating.  It does not appear from the record that the RO has since made attempts to obtained further evidence from that VAMC, as identified by the Veteran.  In addition, the reports of record from the Fayetteville VAMC are limited to the period from January 5, 2009 to October 27, 2010.  Inasmuch as it appears from the Veteran's statements that additional, relevant records of treatment may be available from these two facilities, further development is necessary.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. §§ 3.159(c)(1)-(3), 19.9 (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).
 
For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Take action to ensure that all relevant records of the Veteran's treatment for hearing loss at the VAMCs in Kansas City, Missouri, and Fayetteville, Arkansas, are associated with the claims file.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After conducting any additional development deemed necessary (to include a new audiometric examination, if the evidence suggests that there has been a material change in the Veteran's hearing loss since the time of the last VA compensation examination in June 2012), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

